FREEMAN, J.,
delivered the opinion of the Court.
The only question in this ease is, whether an ancillary attachment was properly quashed by the Circuit Court, plaintiff having commenced his original suit in the Circuit Court of Van JBurcn County.
The affidavit in this case is sufficient. It states the fact of the pendency of his suit, what Court it Avas in, its character, the amount of his damages, and that he is justly entitled to reco\er the same, and then goes on to • state the causes for an attachment as required by the Statute.
This is all that is required in such cases.' The Avrit of attachment is more than ordinarily accurate. It' recites the fact of making afíidaAÚt according to law, in cases of attachment, that it is issued in aid of a suit at Lav, giving the court where it was pending, the cause of action and amount of damages claimed. This is ample to show the connection between the attachment and the suit to which it was ancillary, Avith the nature of said suit. This is (all that is required in such cases. We, therefore, hold the Circuit Judge erred in quashing the writ and' x’everse his judgment, directing proper judgment to be entered here, Avith costs.